EXHIBIT 99.2 JOINT FILER INFORMATION Item Information Name: Royal Bank of Canada Address: 200 Bay Street Toronto,Ontario Canada M5J 2J5 Date of Event Requiring May 15, 2012 Statement (Month/Day/Year): Issuer Name and Ticker or Invesco New York Quality Municipal Trading Symbol: Securities (IQN) Relationship of Reporting 10% Owner Person(s) to Issuer: If Amendment, Date Original Not Applicable Filed (Month/Day/Year): Individual or Joint/Group Filing: Form filed by More than One Reporting Person Signature: ROYAL BANK OF CANADA /s/ Peggy Dowdall-Logie By: Name: Peggyl Dowdall-Logie Title: Senior Vice President Date: August 28, 2012 /s/ Tom Smee By: Name: Tom Smee Title: Senior Vice President Date: August 28, 2012
